Citation Nr: 0403848	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from April 1963 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted service connection for 
bilateral hearing loss and tinnitus and assigned 10 percent 
ratings for each condition effective from May 23, 2002, the 
date of receipt of the claims for benefits.  The veteran 
wants higher initial ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since May 23, 2002, the veteran has had, at most, Level 
VII hearing acuity in his right ear and Level II hearing 
acuity in his left ear.

2.  Since May 23, 2002, the veteran has experienced recurrent 
tinnitus in his right ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for the bilateral hearing loss.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).

2.  The criteria are not met for an initial rating greater 
than 10 percent for the tinnitus.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(b), and § 4.87, Diagnostic Code 6260 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A statement was received in May 2002 from M.I. Dababnah, M.D.  
It was reported that the veteran was involved in an explosion 
while in the military, and since then, developed tinnitus in 
his right ear and diminished hearing.  Subsequent statements 
from this physician were cumulatively to the effect that the 
veteran's tinnitus was perceived as a seashell-like noise and 
that a right ear hearing aid helped the veteran's tinnitus, 
but problems with hearing loss persisted.  The veteran's 
difficulty hearing was demonstrated by the fact that the 
physician and the veteran's wife and son had to repeat 
themselves at least twice before the veteran heard; also, the 
veteran resorted to reading lips in order to make out what 
was being said.  

VA afforded the veteran an audiologic examination in October 
2002.  He reported acoustic trauma during service when he was 
exposed to direct tank fire.  He indicated that, after 
service, he had worked in coalmines for 15 years and had worn 
hearing protection devices.  He described unilateral tinnitus 
affecting the right ear and indicated that the tinnitus was a 
constant, muffled type sound.  

Pure tone thresholds in the right ear, at the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (Hz), were -10, 70, 70 
and 75 decibels (dB), respectively, for an average of 51 dB.  
Pure tone thresholds in the left ear, at the frequencies 
1,000, 2,000, 3,000 and 4,000 Hz, were -10, 25, 30 and 25 dB, 
respectively, for an average of 18 dB.  Speech recognition 
ability was 64 percent in the right ear and 84 percent in the 
left ear.  The diagnosis was mild sensorineural hearing loss 
in the left ear and moderately severe to severe sensorineural 
hearing loss in the right ear with unilateral tinnitus in the 
right ear.



Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in July 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to either send records of his 
treatment by private medical providers or to provide a 
properly executed release so that VA could request the 
records for him.  Further, the rating decision appealed and 
the statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities-his and VA's, for obtaining or presenting 
that evidence has been fulfilled.



As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
treatment records.  He also completed and submitted 
authorizations, and his private medical records were obtained 
as well.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He was asked to advise VA if there was any other information 
or evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the statement 
of the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

In this particular case, the July 2002 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's November 2002 decision initially 
adjudicating his claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decision.



Legal Criteria

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Moreover, when, as here, the veteran is contesting the 
ratings initially assigned for his bilateral hearing loss and 
tinnitus, upon establishing his entitlement to service 
connection for these conditions, the Board must consider his 
claims in this context.  This involves evaluating the 
relevant evidence since the effective date of the award.  And 
the Board, in turn, may assign separate ratings for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 125-26.

Effective June 10, 1999, VA issued new regulations for 
evaluating diseases of the ears and other sense organs-
including hearing loss and tinnitus.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999), codified at 38 C.F.R. §§ 4.85-4.87a 
(2003).  Concerning hearing loss, the revised criteria are in 
many respects essentially the same as the former criteria.  
That is to say, just like before, evaluations of defective 
hearing range from noncompensable (i.e., 0 percent) to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing to Level XI for 
profound deafness.  38 C.F.R. § 4.85(a) and (d) (2003).

The difference between the old and new criteria is that the 
amended regulations added two new provisions for evaluating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if pure 
tone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.

As for tinnitus, the Court invalidated that portion of 
38 C.F.R. 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999), which had provided a 10 percent disability 
rating for tinnitus resulting from head injury, concussion, 
or acoustic trauma.  The Court reasoned that, where 
application of the 
pre-June, 10, 1999, rating criteria is necessary, the only 
remaining requirement for the award of a 10 percent 
disability rating is persistent tinnitus.  Wanner v. 
Principi, 17 Vet. App. 4 (2003).  The revised criteria 
effective on and after June 10, 1999 removed the requirements 
that tinnitus be a symptom of either head injury, concussion, 
or acoustic trauma, and that it be "persistent."  Instead, 
under the revised criteria, a maximum 10 percent evaluation 
is warranted for "recurrent" tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).

Note (1) in Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.

Note (2) in Code 6260 indicates to assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.

Note (3) in Code 6260 says do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.

Having said all of this, since the veteran filed his current 
claims, both for his hearing loss and tinnitus, on May 23, 
2002 (nearly 3 years after the changes made on June 10, 
1999), only the revised criteria need be considered because 
the changes did not occur during the pendency of his appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997); VAOPGCPREC 3-
2000 (Apr. 10, 200).  See, too, Kuzma v. Principi, 
341 F.3d 1327, 1328-1329 (2003).

Analysis

Using the results of the October 2002 VA audiological 
examination, the veteran had a 51 dB average pure tone 
threshold loss in his right ear and speech recognition 
ability of 64 percent.  So under 38 C.F.R. § 4.85, Table VI, 
this is Level VI hearing in his right ear.  He had a 25 dB 
average pure tone threshold loss in his left ear and speech 
recognition ability of 84 percent.  So under 38 C.F.R. 
§ 4.85, Table VI, this is Level II hearing in his left ear.  
Bear in mind, these findings are based on the relevant 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz, exclusive 
of the findings noted at the lower frequency of 500 Hz, which 
may not be considered in determining the appropriateness of 
the current rating.  Combing the Level VI hearing in the 
right ear with the Level II hearing in the left ear, in turn 
correlates to a 10 percent rating under 38 C.F.R. § 4.85, 
Table VII.  And this is indeed the rating the veteran 
received at the outset, once service connection was granted.  
So he is not entitled to a higher initial rating because even 
the provisions for special patterns of hearing impairment 
contemplated by 38 C.F.R. § 4.86(a) and (b) do not support 
assigning a higher rating.

Concerning these special provisions, although the veteran had 
at least a 55 dB loss in three relevant frequencies under § 
4.86(a), for his right ear, those being 2,000, 3,000, and 
4,000 Hz, he did not have at least a 55 dB loss in the 
remaining frequency of 1,000 Hz.  Rather, there was only a -
10 dB loss in this other frequency.  Consequently, the 
special provisions of § 4.86(a) do not apply.  Moreover, 
under § 4.86(b), even though his pure tone threshold was 30 
dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz, 
again for his right ear, this still would not entitle him to 
a rating higher than 10 percent under either Table VI or 
Table VIA.  As mentioned, he had Level VI hearing under Table 
VI, and he would have Level III hearing acuity if 
alternatively evaluated under Table VIA (VIa).  The higher of 
these two is Level VI, which if elevated to the next higher 
Roman numeral means he, in effect, has Level VII hearing in 
this ear.  But even so, Level VII hearing in the right ear 
combined with the Level II hearing in the left ear still only 
results in a 10 percent rating under 38 C.F.R. § 4.85, Table 
VII.  Thus, even worse case scenario, this is the highest 
possible initial rating he can receive, which he already has.

The Board is mindful of the veteran's contentions that he 
cannot hear well despite the use of hearing aids; that he 
must turn up the volume on the television and radio; and that 
he still cannot hear his old pocket watch with his right ear, 
even when he holds the watch directly up to his hearing aid.  
Additional statements from his family physician corroborate 
his contentions about his hearing loss.  However, disability 
ratings for hearing impairment are derived by a 
"mechanical" application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  So evaluating hearing impairment is a 
nondiscretionary function; VA adjudicators merely tabulate 
the results and assign the corresponding rating.

As to the claim for tinnitus, there is no disputing the 
veteran experiences "recurrent" tinnitus.  But his 10 
percent rating for this condition is, itself, an 
acknowledgment of this as fact.  And 10 percent is the 
highest possible rating for this condition under Code 6260, 
regardless of whether it is perceived as unilateral, 
bilateral, or in the head.  See VAOGCPREC 2-2003 (May 23, 
2003).  Furthermore, the veteran only has "unilateral" 
tinnitus, meaning tinnitus affecting only one ear (his right 
ear, in particular).  See, e.g., the report of his October 
2002 VA audiological evaluation.  There is no objective 
clinical indication of bilateral tinnitus, i.e., affecting 
both ears, so he cannot possibly receive separate 10 percent 
ratings for each ear because only one ear is actually 
affected by the condition and service connected.  This is 
notably different from the situation presented in Smith v. 
Principi, 17 Vet. App. 168 (2003).  See, too, Wanner v. 
Principi, 17 Vet. App. 4, 18-19 (2003).

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedular standards and warrant assignment of 
a higher rating for the veteran's tinnitus on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2003).  There is 
no indication from the record that his tinnitus has caused 
marked interference with his employment (i.e., beyond that 
contemplated by the currently assigned 10 percent 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to refer this case for 
this special consideration.  Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board also has considered whether "staged" 
ratings are warranted.  See Fenderson, 12 Vet. App. at 125-
26.  Since, though, the veteran's bilateral hearing loss and 
tinnitus have been no more than 10 percent disabling since 
filing his claim, this represents his maximum level of 
disability attributable to each condition.  And he received 
the 10 percent rating, to compensate him for this, 
retroactive to the date of receipt of his claim.

For all these reasons, the preponderance of the evidence is 
against the claims for higher initial ratings for the 
bilateral hearing loss and tinnitus, meaning the benefit-of-
the-doubt rule does not apply and the appeal must be denied.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




ORDER


An initial rating greater than 10 percent for bilateral 
hearing loss is denied.  

An initial rating greater than 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



